PER CURIAM.
The case depends on its own unusual facts which, by reference to the opinion of the court below, (Bender Body Co. v. Quaker City Motor Truck Lines, Inc., 15 F.Supp. 401), can be seen and need not be here repeated.
The basic question is whether the court erred in holding that $1,200 in the hands of the receivers-appelj'ees was not impressed with a trust in appellant’s favor.
After argument and consideration had, we are satisfied the trial court committed no error. Any rights the appellant had in *1004such policy were not affected by the settlement made by the receivers. So holding, its decree is affirmed.